DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claim(s) 1, 2, 4-12, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusik et al. (US 20150146007 A1) and Cronholm (US 20150220749 A1) in view of Lindner (US 20120088543 A1).

As per claim 1, Dusik discloses
a housing adapted to be worn on a head of an operator (Dusik et al., [0012-0013], See Fig. 1, The heads-up display 120 would have a housing such as glasses.); 
a processing device coupled to the housing (Dusik et al., [0012], The processor 110 may be housed in the heads-up display.); 
a stereographical display in communication with the processing device and attached to the housing such that when the housing is worn by the operator the stereographical display is facing, and proximate to, an eye of the operator (Dusik et al., [0013], The processor is connected to the heads-up display glasses with a transparent display that would be proximate to the eyes of the user when worn.); and 
an input device in communication with the processing device and disposed on the housing (Dusik et al., [0012, 0015], See Fig. 1, The input system 150 may be mounted on the glasses such as a microphone or camera.), wherein the processing device is to:
determine a first output based on the environmental factor, the first output comprising a first graphical object associated with a first step of the user- implemented procedure; display the first output on the stereographic display (Dusik et al., [0018-0020], See Fig. 2, The processor generates graphical information on the heads-up display such as instructions for the technician to service an engine.);
receive a first input representative of a first feedback from the operator after displaying the first output on the stereographic display (Dusik et al., [0020-0021], A task can be recorded by a camera.); and 
determine a second output based on the environmental factor and the first input; and display the second output on the stereographic display (Dusik et al., [0020-0021], See Fig. 2, The processor can move onto the next step, if any, after determining that a step is complete.), but fails to disclose identify an environmental factor present at, and affecting a subject of an operator action in a user-implemented procedure affecting the subject and the first output being different from an output in an absence of the environmental factor.
However, Cronholm discloses disclose identify an environmental factor present at, and affecting a subject of an operator action in a user-implemented procedure affecting the subject (Cronholm, [0094], Sense if enough light is available to detect an object.). Dusik in view of Cronholm are analogous art pertaining to object detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine if enough light is available to detect the object for maintenance in Dusik. The detection of enough light can save power by controlling activation of the camera ([0094]).
However, Lindner discloses the first output being different from an output in an absence of the environmental factor ([0056], A message to adjust the light 

As per claim 2, claim 1 is incorporated and Dusik discloses
the input device is attached to the housing such that when the housing is worn by the operator, the input device faces substantially away from a head of the operator (Dusik et al., [0012, 0014], The cameras may be mounted on the glasses and would face away from the user to determine objects in the scene.).

As per claim 4, claim 1 is incorporated and Dusik discloses
the input device is a color camera or a depth camera (Dusik et al., [0014], color camera and/or depth cameras).

As per claim 5, claim 1 is incorporated and Dusik discloses
the graphical object is to provide guidance to the operator for executing the first step of the user-implemented procedure (Dusik et al., [0020-0021], See Figs. 2 and 3, The instructions for performing a task are displayed to the technician.).

As per claim 6, Dusik discloses
a display (Dusik et al., [0012-0013], The heads-up display glasses with a transparent display.); 
an input device (Dusik et al., [0012, 0015], See Fig. 1, The input system 150 may be mounted on the glasses such as a microphone or camera.); and 
a processing device coupled to the display and the input device (Dusik et al., [0012-0013], See Fig. 1, The processor 110 is connected to the heads-up display transparent display and the input system 150.), wherein the processing device is to: 
the first output comprising a first graphical object associated with a first step of the user-implemented procedure; display the first output to the display for viewing by an operator (Dusik et al., [0018-0020], See Fig. 2, The processor generates graphical information on the heads-up display such as instructions for the technician to service an engine. The instructions could be a first step.); 
request input of an image corresponding to the user-implemented procedure (Dusik et al., [0020-0021], A task can be recorded by a camera.);
determine a progress of the user-implemented procedure based on the image (Dusik et al., [0021], The processor can determine if the step was completed.); and 
display a second output to the display based on the progress of the user- implemented procedure determined from the image (Dusik et al., [0021], See Fig. 2, The processor can move onto the next step, if any, after determining that a step is complete.), but fails to disclose determine a first output based on an environmental factor present, and affecting, a subject of a user-implemented procedure and the first output being different from an output in an absence of the environmental factor.
However, Cronholm discloses disclose determine a first output based on an environmental factor present, and affecting, a subject of a user-implemented procedure (Cronholm, [0094], Sense if enough light is available to detect an object.). Dusik in view of Cronholm are analogous art pertaining to object detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine if enough light is available to detect the object for maintenance in Dusik. The detection of enough light can save power by controlling activation of the camera ([0094]).
However, Lindner discloses the first output being different from an output in an absence of the environmental factor (Lindner, [0056], A message to adjust the light sensitivity can be displayed to the user. The absence of enough light.). Dusik and Cronholm in view of Lindner are analogous art pertaining to user input. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to display an option to the user to adjust the light sensitivity for detection. Adjusting the settings to detect an object would enable the technician to perform their function in low light environments.

As per claim 7, claim 6 is incorporated and Dusik discloses
the display is attached to a housing such that when the housing is worn by the operator the display is facing and proximate an eye of the operator (Dusik et .

As per claim 8, claim 6 is incorporated and Dusik discloses
determining a progress of the user- implemented procedure comprises at least one of receiving the image, confirming a presence of content in the image, confirming a type of the content in the image, confirming a format of the image, confirming the content in the image satisfies an input standard, or confirming a presence of a feature in image (Dusik et al., [0020-0021], The technician performing the step is recorded and determined to be completed.).

As per claim 9, claim 6 is incorporated and Dusik discloses
identifying, by the processing device, an identity of at least one of the operator, the processing device, or the first image (Dusik et al., [0020-0021], The processor can identify input by the user.).

As per claim 10, claim 6 is incorporated and Dusik discloses
establishing, by the processing device, a communication channel between a device associated with the operator and the processing device (Dusik et al., [0015], A physical or virtual keyboard that the user inputs into the processor.).

As per claim 11, claim 6 is incorporated and Dusik discloses 
establishing, by the processing device, a communication channel between the processing device and another device associated with an individual that is not the operator (Dusik et al., [0020], The user may have a live video chat with another technician.).

As per claim 12, claim 6 is incorporated and Dusik discloses
the user-implemented procedure includes a first step and a second step of a first branch and a first step and a second step of a second branch, wherein: the second step of the first branch is non-linear to the first step of the first branch; and the second step of the second branch is non-linear to the first step of the second branch (Dusik et al., [0021], The user may be instructed to perform a different step due to not performing a task correctly instead of proceeding to a step that would follow correctly performing the task. There could be further steps in each branch.).

As per claim 14, Dusik discloses
determining, by the processing device, a first output based on the environmental factor, the first output comprising a first graphical object associated with a first step of the user-implemented procedure; displaying the first output to a display device in communication with the processing device for viewing by an operator (Dusik et al., [0018-0020], See Fig. 2, The processor generates graphical information on the heads-up display such as instructions for the technician to service an engine.), 
receiving, by the processing device, a first input representative of a first feedback from the operator after displaying the first output on the stereographic display (Dusik et al., [0020-0021], A task can be recorded by a camera.); and 
determining, by the processing device, a second output based on the environmental factor and the first input, wherein the second output comprises a second graphical object different from the first graphical object; and displaying the second output on the stereographic display (Dusik et al., [0012-0014, 0020-0021], See Fig. 2, The processor can move onto the next step, if any, after determining that a step is complete.) but fails to disclose identifying, by a processing device, an environmental factor present at, and affecting, a location of a subject of an operator action in a user-implemented procedure affecting the subject and the first output being different from an output in an absence of the environmental factor.
However, Cronholm discloses disclose identifying, by a processing device, an environmental factor present at, and affecting, a location of a subject of an operator action in a user-implemented procedure affecting the subject (Cronholm, [0094], Sense if enough light is available to detect an object.). Dusik in view of Cronholm are analogous art pertaining to object detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine if enough light is available to detect the object for maintenance in Dusik. The detection of enough light can save power by controlling activation of the camera ([0094]).
the first output being different from an output in an absence of the environmental factor (Lindner, [0056], A message to adjust the light sensitivity can be displayed to the user. The absence of enough light.). Dusik and Cronholm in view of Lindner are analogous art pertaining to user input. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to display an option to the user to adjust the light sensitivity for detection. Adjusting the settings to detect an object would enable the technician to perform their function in low light environments.

As per claim 15, claim 14 is incorporated and Dusik discloses 
the graphical object of the output comprises at least one of text, a schematic, a graphic, an image, an animation, a video, audio, augmented reality content, virtual reality content, stereo content, an executable instruction, or an external communication (Dusik et al., [0020-0021], text, graphic, image, animation, video, augmented reality, live video conference).

As per claim 16, claim 14 is incorporated and Dusik discloses
the first graphical object of the first output or the second graphical object of the second output is displayed automatically by the display device (Dusik et al., [0021], The processor may automatically play a video.).

As per claim 17, claim 14 is incorporated and Dusik discloses
retrieving, by the processing device, the output in response to at least one of an expiration of a timer, receiving a user command, or an environmental factor (Dusik et al., [0021], The technician may make a command for the next step.).

As per claim 20, claim 14 is incorporated and Dusik discloses
the first input comprises at least one of text, an image, a video, audio, augmented reality content, virtual reality content, stereo content, an executable instruction, an external communication, a selection input, a machine-readable code, and sensor data (Dusik et al., [0015, 0020-0021], Video and audio can be input via camera and microphone, respectively.).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusik et al., Cronholm and Lindner in view of Kelsey et al (US 20140359540 A1).

As per claim 3 claim 1 is incorporated and Dusik fails to disclose the input device is attached to the housing such that when the housing is worn by the operator, the input device faces substantially toward a head of the operator.
However, Kelsey discloses the input device is attached to the housing such that when the housing is worn by the operator, the input device faces substantially toward a head of the operator (Kelsey et al., [0099], A camera may be used to capture an image of the user’s face.). Dusik, Cronholm and Lindner in view of Kelsey are analogous art pertaining to display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the 

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Dusik et al., Cronholm and Lindner in view of Marsh et al (US 20150268469 A1).

As per claim 13, claim 12 is incorporated and Dusik fails to disclose the first step of the first branch comprises a plurality of sub-steps; and the first step of the second branch comprises a second set of sub-steps.
	However, Marsh discloses the first step of the first branch comprises a plurality of sub-steps; and the first step of the second branch comprises a second set of sub-steps (Marsh et al., [0062], A step may be split into multiple steps.). Dusik, Cronholm and Lindner in view of Marsh are analogous art pertaining to display devices. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to split a step into multiple steps. Breaking down a step into parts would enable creating checkpoint or goals to making completing a step easier.

As per claim 18, claim 14 is incorporated and Dusik fails to disclose the display device is to display the output to an individual other than the operator.
	However, Marsh discloses the display device is to display the output to an individual other than the operator (Marsh et al., [0040], Different users in the same .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusik et al., Cronholm and Lindner in view of Moore (US 5729214 A).

As per claim 19, claim 14 is incorporated and Dusik fails to disclose receiving, by the processing device, a confirmation of display by the display device
However, Moore discloses receiving, by the processing device, a confirmation of display by the display device (Moore, Col. 4 lines 10 to 20, The display may have a transmitter that transmit if the display has transacted the command.). Dusik, Cronholm and Lindner in view of Moore are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have had the display transmit the command has been transacted. Moore’s methods enables confirmation that the display is working or the pixels are on (Col. 4 lines 10 to 20).

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ANDREW LEE/Examiner, Art Unit 2624      

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624